Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/326,076 filed on May 20, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of the foreign applications have been received.
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-6 are currently pending.

Claim Objections
Claims 1-6 are objected to because of the following informalities:
The claims use commas (,) instead of semicolons (;) as delimiters to separate claims limitations. Commas should be used to separate phrases within a given limitation, like the comma which is properly used in limitation 4 of claim 5 between “recoding unit” and “based on …” In addition, in claims 3 and 4, a colon (:) should be used after “further comprising”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“camera unit” in claims 1-2 and 6;
“suction-attachment unit” in claims 1 and 3-6;
“recording unit” in claims 1-2 and 5-6;
“determination unit” in claim 1;
“suction-attachment determination unit” in claims 1 and 3-5.
“movement determination unit” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With respect to “camera unit,” “recoding unit” and “suction-attachment unit” the specification and diagrams clearly disclose the corresponding structures. However, with respect to “determination unit,” “suction-attachment determination unit,” and “movement determination unit” the specification and diagrams fail to clearly identify corresponding structures that are responsible to perform the acts and functions of said units.
Accordingly, claims 1-5 that include various “determination units” are rejected under 35 U.S.C. 112(b) for indefiniteness as noted below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations (see above under Claim Interpretation) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, claims 1-5 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claims limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DePaschoal, US 2019/0152392 A1 (DePaschoal) in view of Heafitz, US 2019/0323866 A1 (Heafitz).
With respect to claim 1, DePaschoal discloses an image capturing device [par. 18] comprising: a camera unit [par. 18] configured to capture images of a surrounding environment [par. 18 – ref.180 degrees field of view] and generate image data [par. 18]; a suction-attachment unit [par. 18: suction cups] configured to support the camera unit and be fixed on a suction-attachment subject surface by a user [par. 18 – ref. to being temporarily or permanently attached]; a determination unit [pars. 27, 79 – ref. to controller being “operative to determine whether a predetermined condition exists based on the at least one variable”] configured to determine whether or not the image data can be output to a recording unit [par. 79, FIG. 15, use of sensor technology to enable recording the surrounding if a condition (such as a trailing vehicle getting too close) and disable recording when the condition is ceased]; and a controller configured to control output of the image data to the recording unit, based on a determination result by the determination unit [pars. 27, 79 – see comments above]. But DePaschoal does not explicitly disclose wherein the determination unit includes: a suction-attachment determination unit configured to determine whether or not a relationship between the suction-attachment unit and the suction-attachment subject surface satisfies a predetermined suction-attachment condition; and a movement determination unit configured to determine whether or not the camera unit has moved. However, Heafitz discloses wherein the determination unit includes: a suction-attachment determination unit configured to determine whether or not a relationship between the suction-attachment unit and the suction-attachment subject surface satisfies a predetermined suction-attachment condition [par. 64: “One or more sensors (e.g., position sensors, proximity sensors, pressure sensors, etc.) of the sensor package 140 may detect and/or determine how well the suction cup 110 is attached to the mounting surface” – see also par. 71 ref. to bonding strength]; and a movement determination unit configured to determine whether or not the camera unit has moved [pars. 15, 26-27]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine DePaschoal with Heafitz with the motivation to devise a system for attaching a surface-mount camera to a surface via suction cups wherein the system is capable to determining the strength of the attachment and make adjustments if it is determined that the camera has moved from its optical position [Heafitz: abstract, pars, 15, 64].
With respect to claim 2, DePaschoal in view of Heafitz, disclose all the limitations of claim 1 and further discloses wherein the controller stops output of the image data to the recording unit when the movement determination unit determines that the camera unit does not move [par. 79, FIG. 15, use of sensor technology to enable recording the surrounding if a condition (such as a trailing vehicle getting too close) and disable recording when the condition is ceased].
With respect to claim 5, DePaschoal in view of Heafitz, disclose all the limitations of claim 1 and further discloses wherein the suction-attachment determination unit further determines whether or not a relationship between the suction-attachment unit and the suction-attachment subject surface satisfies a predetermined detachment condition [pars. 27, 78] and the controller stops output of the image data to the recording unit when the suction-attachment determination unit determines that the detachment condition is satisfied [par. 79, FIG. 15, use of sensor technology to enable recording the surrounding if a condition (such as a trailing vehicle getting too close) and disable recording when the condition is ceased].
With respect to claim 6, the claim is drawn to a method comprising a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3 and 4, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 3:
“The image capturing device according to claim 1, further comprising
“a suction-attachment detection unit configured to detect a physical quantity representing a relationship between the suction-attachment unit and the suction-attachment subject surface,
“wherein the suction-attachment unit includes a member that is fixed on the suction-attachment subject surface by being pressed in a suction-attaching direction from an outside,
“the suction-attachment detection unit detects a load in the suction-attaching direction applied from the outside, and
“the suction-attachment determination unit determines that the suction-attachment condition is satisfied when a relationship between a magnitude and application duration of a load in the suction-attaching direction detected by the suction-attachment detection unit satisfies a predetermined suction-attaching load condition.”
With respect to claim 4:
“The image capturing device according to claim 1, further comprising
“a suction-attachment detection unit configured to detect a physical quantity representing a relationship between the suction-attachment unit and the suction-attachment subject surface,
“wherein the suction-attachment unit includes a member that is fixed on the suction-attachment subject surface by a decompressed sealed space being formed between the suction-attachment unit and the suction-attachment subject surface,
“the suction-attachment detection unit detects a pressure in the sealed space, and
“the suction-attachment determination unit determines that the suction-attachment condition is satisfied when pressure detected by the suction-attachment detection unit satisfies a predetermined suction-attaching pressure condition.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Thomson, US 7,195,267 B1, discloses trailer hitch video alignment system.
Cella et al., US 2020/0225655 A1, discloses system and method for monitoring and managing industrial settings 
Cella et al., US 2020/0133254 A1, discloses system and method, data collection.
Higo, US 2019/0389082 A1, discloses information processing apparatus and method.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485